DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form—including all of the limitations of the base claim and any intervening claims.1 Claim 13 is considered allowable because the prior art does not appear to teach nor fairly suggest the formulas of said claim.
Status of the Claims
Claims 1–16 are pending. Claims 1–6 and 10–12 stand withdrawn. Thus, in total, claims 7–9 and 13–16 are the subject of this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7–9 and 13–16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 is directed to an article comprising a reaction product. The reaction product corresponds to a reaction composition. The reaction composition is said to include: (A) a solid polymeric substrate having a plurality of thiocarbonylthio-containing groups directly and covalently bonded to the solid polymeric substrate; and (B) a radically polymerizable monomer composition comprising a first monomer. The claim then goes on to describe that the reaction product comprises grafted polymeric chains directly and covalently attached to carbon in atoms in a polymeric backbone of the solid polymeric substrate. With these claim elements in mind, it is respectfully submitted that, with regards to feature (A) supra (i.e., the thiocarbonylthio-containing groups on the substrate), it is unclear whether or not the claim is requiring that the final product (i.e., the reaction product) has such groups on the substrate. Put another way, is the claim requiring: (1) that the thiocarbonylthio-containing groups remain in their pristine form on the substrate; or (2) that said groups are transformed such that certain portions become part of the polymeric chains attached directly and covalently attached to carbon atoms in the polymeric backbone? For at least these reasons, claim 7 appears to be indefinite, inter alia, since it is unclear what structural features are being required by the claim. In addition, the claims depending from claim 7 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7–9 and 14–16 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen2 in view of Janssen3 and Nunez.4
With respect to claim 7, the following analysis applies.
Overview of Rasmussen
Rasmussen discloses an article comprising: (1) a porous substrate; and (2) a polymer borne on the porous substrate. (Rasmussen, Abstract.)
Solid polymeric substrate (clm. 7, l. 3)
The porous substrate can be a porous polymeric membrane. (Id. ¶¶ 10, 93.) Additionally, Rasmussen’s disclosure suggests that its substrates are solid. For example, Rasmussen teaches that its porous substrate can comprise thermoplastic polymeric material—such as polyolefins, poly(sulfones), poly(vinyl acetates), etc. (Id. ¶¶ 94–100.) These thermoplastic polymeric materials are interpreted to be solids (as opposed to, say, liquids or gases).5 As another example, Rasmussen teaches that the substrate can be a nylon membrane substrate that is coated. This teaching reasonably suggests that substrate can be a solid. And, in view of the foregoing, Examiner is interpreting Rasmussen’s porous substrate as a solid polymeric substrate.
Grafted polymeric chains attached directly and covalently to carbon atoms in a polymeric backbone of the solid polymeric substrate (clm. 7, ll. 10–11)
Backbone. As it applies to the claimed “polymeric backbone of the solid polymeric substrate” (id.), the substrate can be made of polymeric materials. (Rasmussen ¶¶ 94–100) To this end, one or more of Rasmussen’s polymeric materials comprises a polymeric backbone. For instance, ¶ 94 of Rasmussen discloses that the polymeric material can be a polyolefin (a polymer having a carbon backbone).6 In particular, the polyolefin can be, inter alia, polypropylene—a polymer consisting of a carbon backbone, each carbon atom being saturated with hydrogen atoms.7 (Id. ¶ 96.)
Grafted polymeric chains attached directly and covalently. As it applies to the claimed “grafted polymeric chains attached directly and covalently to carbon atoms” of the polymeric backbone, as pointed out above Rasmussen discloses a polymer borne on the porous substrate. (Rasmussen, Abstract.) This polymer is formed from interpolymerized units of at least one monomer comprising at least one monovalent ethylenically unsaturated group. (Id.) Rasmussen suggests that polymerization of these monomers can take place in the presence of the substrate and that the resulting polymer can be grafted (covalently bonded) to the surface of the substrate. (Id. ¶ 107.) Thus, when considering this teaching in light of the fact that Rasmussen teaches polyolefins (id. ¶¶ 94, 96)—some of which consist entirely of a pure carbon backbone and attached hydrogen atoms (e.g., polypropylene)—the only way for the polymer to be grafted to the surface of the substrate would be for: (1) a first monomer to attach directly and covalently to a carbon atom in the backbone; (2) subsequently or simultaneously, additional monomers would have to bind to other carbon atoms in the backbone; and (3) these attached monomers would then polymerize to form multiple polymeric chains—each attached to the substrate. Ergo, in view of these findings, Examiner respectfully submits that “polymeric chains attached directly and covalently to carbon atoms in a polymeric backbone of the solid polymeric substrate” (clm. 7, ll. 3–4) is within the teaching of the Rasmussen.
First monomer (clm. 7, ll. 5–9)
According to Rasmussen, the polymer borne on the substrate comprises interpolymerized units of at least one monomer consisting of: (1) at least one monovalent ethylenically unsaturated group; (2) at least one monovalent ligand functional group selected from acidic groups, basic groups other than guanidine, and salts thereof; and (3) a multivalent spacer group that is directly bonded to the monovalent groups so as to link at least one ethylenically unsaturated group and at least one ligand functional group by a chain of at least six catenated atoms. (Rasmussen, Abstract; ¶ 10.)
Claim elements not expressly taught or suggested by Rasmussen
Rasmussen does not appear to specify: (1) that its solid polymeric substrate has a plurality of thiocarbonylthio-containing groups directly and covalently bonded to said substrate; and (2) that at least some of its grafted polymeric chains are terminated by a thiol or a thiocarbonylthio-containing group.
Thiocarbonylthio-containing groups directly and covalently bonded to the substrate (clm. 7, ll. 3–4)
Janssen teaches modifying a substrate with functional groups prior to graft polymerizing monomers onto the surface of the substrate. (Janssen col. 2, ll. 14–61.) Janssen further teaches that this approach was useful for providing graft polymerization of monomers. (Id. col. 2, ll. 54–61.)
Nunez suggests that including a thiocarbonylthio-containing group on the end of a polymer during polymerization provides: slowing polymerization and higher residual monomer at the end of polymerization. (Nunez 67.) Nunez further suggests that polymers having a thiocarbonylthio-containing group on an end were suitable as RAFT agents. (Id. 12.)
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)).
With these holdings in mind, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Janssen with the teachings of Rasmussen, viz., such that Rasmussen’s solid polymeric substrate has a plurality of functional groups directly and covalently bonded to said substrate, in order to yield the predictable result of facilitating graft polymerization of monomers. KSR, 550 U.S. at 415–16. In addition, it is further submitted that it would have also been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to select a thiocarbonylthio group as the functional group of the instant combination, in order to: (A) yield the predictable results of slowing polymerization and higher residual monomer at the end of polymerization; and (B) provide a suitable RAFT agent for forming polymeric chains on the surface of the substrate. Id. see also Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425.
Thiol-terminated polymer chains (clm. 7, ll. 12–13)
As conveyed above, Nunez suggests that including a thiocarbonylthio-containing group on the end of a polymer during polymerization provides: slowing polymerization and higher residual monomer at the end of polymerization. (Nunez 67.) Nunez further suggests that polymers having a thiocarbonylthio-containing group on the end of a polymer were suitable as RAFT agents. (Id. 12.) In view of these findings, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to modify the monomer of the instant combination such that it has a thiocarbonylthio-containing group on one of its ends, in order to: (A) yield the predictable results of slowing polymerization and higher residual monomer at the end of polymerization; and (B) provide a suitable RAFT agent for forming a polymer. KSR, 550 U.S. at 415–16; Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425.
With respect to claim 8, the instant combination does not appear to specify the thiocarbonylthio-containing group of the instant claim. Nunez suggests that thiocarbonylthio-containing groups having the general structure shown on page 6 can be used in its invention. Nunez’s structure includes the formula –S–C(=S)–R1. (Id.) In this same vein, as conveyed above, Nunez suggests that including a thiocarbonylthio-containing group on the end of a polymer during polymerization provides: slowing polymerization and higher residual monomer at the end of polymerization. (Id. at 67.) It is respectfully submitted that at the time Applicant’s invention was made, Nunez’s disclosure would have reasonably suggested to those skilled in the art that it thiocarbonylthio-containing groups were suitable for slowing polymerization and providing higher residual monomer at the end of polymerization. As such, it is further submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to use Nunez’s thiocarbonylthio-containing group in the invention of the instant combination, in order to: (A) yield the predictable results of slowing polymerization and higher residual monomer at the end of polymerization; and (B) provide a suitable RAFT agent for forming a polymer. KSR, 550 U.S. at 415–16; Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425.
With respect to claim 9, the instant claim is directed to a first monomer represented by the claimed “Formula (IV)” (hereinafter “formula (IV)”). With this in mind, Examiner finds that Rasmussen discloses monomers having the following formula (hereinafter “formula (I)”):

    PNG
    media_image1.png
    28
    385
    media_image1.png
    Greyscale

(Rasmussen ¶ 65.) As shown in Rasmussen’s formula (I) supra, the monomer includes several variables: R1, X, R2, Z, n, and L. Regarding these variables, Rasmussen suggests that:
R1 can be a hydrogen, alkyl, cycloalkyl, aryl, and combinations thereof (Rasmussen ¶ 66);
R2 can a heterohydrocarbylene (id. ¶ 67);
X can be O or NR3, 
R3 is a hydrogen or hydrocarbyl (id. ¶ 68);
Z can be heterohydrocarbylene comprising at least one hydrogen bond donor, at least one hydrogen bond acceptor, or a combination thereof (id. ¶ 69);
n is an integer of 0 or 1 (id. ¶ 70); and
L is a heteroatom-containing group comprising at least one monovalent ligand functional group selected from acidic groups, basic groups other than guanidino, and salts thereof (id. ¶ 71).
When comparing the above variables with the variable presented in the claimed formula (IV), Examiner finds that Rasmussen’s variables read on the claimed variables. That is, Rasmussen’s R1, R2, X, R3, Z, n, and L read—respectively—on the claimed R21, R22, X1, R23, Z, n, and L. Additionally, the general structure for Rasmussen’s formula (I) and the claimed formula (IV) appear to be the same. For instance, both formulas begin with a CH2 double-bonded to a CR followed by a carbonyl moiety, end with an L, etc. In view of these findings, Rasmussen’s formula (I) reads on the claimed formula (IV)—viz., because both formulas have the same structural features.
With respect to claim 14, Rasmussen suggests that its solid polymeric substrate can be porous. (Rasmussen, Abstract (reciting “porous substrate”).)
With respect to claim 15, Rasmussen suggests that its solid polymeric substrate can be a membrane. (Rasmussen ¶¶ 10, 93.) Rasmussen also suggests that its solid polymeric substrate can be a nonwoven substrate. (Id. ¶¶ 104–105.)
With respect to claim 16, this claim is directed to process limitations. Previously it has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985) (citations omitted); see also MPEP § 2113. Thus, in accordance with Thorpe and MPEP § 2113, it is respectfully submitted that the instant claim cannot be given patentable weight: since determination of patentability is based on the product itself—as opposed to its method of production.
Response to Remarks8
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra.
Other References Considered
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Barner9 discloses a substrate containing polymer chains terminated with a thiol and teaches how to functionalize them with monomers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 That is, assuming that any outstanding 112 issues are resolved.
        2 US 2016/0231208 A1, published August 11, 2016 (“Rasmussen”).
        3 US 4,968,532 A, issued November 6, 1990 (“Janssen”).
        4 WO 2010/147864 A2, published December 23, 2010 (“Nunez”).
        5 See, e.g., What are amorphous thermoplastics, Simtec-Silicone.com, https://www.simtec-silicone.com/what-are-amorphous-thermoplastics/ (last visited March 5, 2021) (“Thermoplastics are a broad class of materials which are solid and brittle at room temperature but, when heated, become soft and pliable.”). 
        6 See, e.g., Polyolefin, Brittanica.com, https://www.britannica.com/science/polyolefin (last visited March 5, 2021) (showing the chemical structure of a polyolefin).
        7 See, e.g., Polyethylene, Britannica.com, https://www.britannica.com/‌science/‌polyethylene (last visited March 5, 2021) (showing the chemical structure of polyethylene).
        8 Remarks filed June 24, 2022.
        9 Barner et al., Reversible Addition–Fragmentation Chain-Transfer Graft
        Polymerization of Styrene: Solid Phases for Organic and Peptide Synthesis, 40 J. Polym. Sci. A1, 4180, 4180–4192 (2002).